DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, and 14-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2007/0130673 (Wasserkrug et al.).
Regarding claims 1, 7 and 18, ‘673 discloses: A head guard apparatus (headgear 100 does provide reduction in impact forces on the head of a user from a sports ball or any other object) for reducing impact forces on a head of a user when heading a sports ball or colliding with other objects, the apparatus comprising:
a dome guard (element 300 + element 200 is clearly shown in fig. 2 shaped and conforming to all of the users head thereby covering all claimed areas) fig. 2): and a stretchable cover (400 is disclosed as a ‘flexible fabric like material/cloth or wool’ which is inherently stretchable and therefore has at least some elasticity) removably engageable with the dome guard (400 is disclosed as removably engageable) , the stretchable cover configured for substantially covering the dome guard and wrapping around an occipital region of the user’s head (400 is clearly shown in fig. 2 shaped and conforming to all of the users head thereby covering all claimed areas), thereby securing the dome guard to the user’s head without obstructing a face or chin of the user (shown in fig. 2 will not obstruct a face or chin of a user): whereby, during use, the dome guard and stretchable cover cooperate to define a relatively low profile that substantially conforms to and replicates a shape of the user’s head (the combined elements will provide the function of defining a ‘relatively low profile that substantially conforms to and replicates a shape of the user’s head’).
Regarding claims 2, 7 and 8, ‘673 discloses: stretchable cover 400 is disclosed as a ‘flexible fabric like material/cloth or wool’; cloth is fabric and flexible cloth/wool is inherently stretchable and therefore has at least some elasticity.
	Regarding claims 3, 7, 10, 11, 16 and 20, ‘673 discloses: dome guard (element 300 + element 200) comprises: rigid outer shell (300 disclosed as made of rigid and lightweight polycarbonate plastic); and at least one layer of impact absorbing material (200 is disclosed as polymeric foam or other shock absorbent materials inherently compressible) coupled to an inner surface (fig. 2) of the outer shell (300), such that the impact absorbing material (200) is sandwiched between the outer shell 300) and the user’s head (fig. 2 arrangement shown will result in claimed sandwiched and location arrangement).
	Regarding claims 5 and 14, the impact absorbing material (200) is disclosed having thickness of 1-10mm.  The claimed range of thickness is .25 inches to 1.5 inches or 6.35mm to 38.1mm.  As ‘673 discloses a range that encompasses 6.35mm-10mm the claimed thicknesses of 6.35 to 10mm are disclosed.
	Regarding claims 6-8 and 15, ‘673 discloses a dome guard (element 300 + element 200 is clearly shown in fig. 2 shaped and conforming to all of the users head thereby covering all claimed areas) shaped to conform to and cover a frontal/temporal/parietal region of the user’s head (fig. 2).
	Regarding claims 9, 12 and 19, ‘673 discloses: ventilation holes there through the domeguard/shell/impact absorbing materials (element 300 + element 200 are disclosed and shown in fig. 2 with ventilation through holes that do coincide with each of the other layers ventilation holes).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4, 5, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘673.
Alternatively, ‘673 does not explicitly disclose the claimed range of thickness dimensions of claims 4 and 13 with respect to the outer shell nor the range of thickness dimensions of claims 5 and 14 with respect to the impact absorbing material.
‘673 does explicitly teach, “the reinforced ridges 330 may take a variety of shapes and designs to maximize user protection.”, clearly teaching the variability of the shell’s design; and does show the shell layer 300 as quite thin in fig. 4.  ‘673 does not teach claimed .05-.25 thickness dimension explicitly.
However, the MPEP is clear:
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
However, absent a showing of unexpected results from the claimed thickness ranges it follows that the claimed device and the prior art device would not perform 
With regards to claims 5 and 14, ‘673 does teach the thickness of the impact-absorbing layer as 1-10mm.  The claims require the thickness to be .25 inches to 1.5 inches or 6.35mm to 38.1mm.
The MPEP 2144.05 is clear:
I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 

‘673’s range does overlap with the claimed range therefore a prima facie case of obviousness exists.  One of ordinary skill in the art of protective devices at the time of filing the invention would have known from the cited prior art to provide an impact absorbing layer with a thickness of 6.35mm-10mm which overlaps and is within the claimed thickness range so as to provide a head protection device with the desired amount of impact absorption during use. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Numerous similar references are attached to establish the well-developed state of the art of multilayered athletic head protectors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732